TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00807-CV




                                  In re Monique Michelle Sauls




                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                             MEMORANDUM OPINION


               Relator Monique Michelle Sauls filed a pro se petition for writ of mandamus

requesting that this Court direct the trial court to return her children who were removed from her

care when she was served with a suit for termination of her parental rights.

               The relator bears a heavy burden of showing entitlement to the relief requested.

See Tex. R. App. P. 52.3, 52.7; Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex.

1994). Rule 52.3 of the Texas Rules of Civil Procedure sets out the necessary contents of a

petition for writ of mandamus and requires, among other things, that the petitioner provide the

Court with “a certified or sworn copy of any order complained of, or any other document[s]

showing the matter complained of.” Tex. R. App. P. 52.3(k)(1)(A). Relator has failed to provide

us with any documentation to show herself entitled to mandamus relief.               In addition, she

indicates in her petition that the trial court has appointed counsel to represent her.

               We expressly do not reach the merits of relator’s petition. More information

presented in a manner consistent with Rule 52.3 and Rule 52.7 is necessary to permit the Court
to review relator’s assertions and consider awarding mandamus relief. Based on noncompliance

with Rule 52.3 and Rule 52.7, we deny relator’s petition for writ of mandamus. See id. R. 52.3,

R. 52.7, R. 52.8(a).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Kelly and Smith

Filed: May 23, 2019